DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Comment
This Office Action follows the “Notification of Reopening Prosecution” mailed on March 24, 2022, in which the previous Notice of Allowability, mailed on December 15, 2021, was withdrawn.  Accordingly, Applicant's submission of the information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 8, 2022 prompted the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony (JP 2006-186467).  The Examiner notes that with respect to the Sony reference, the citations provided below refer to the machine translation of the reference, which was provided by Applicant along with the IDS filed on March 8, 2022.
In regard to claim 1, note Sony discloses an image sensor, comprising a pixel including a photoelectric conversion unit that converts light into an electric charge (paragraphs 0058, 0092, and figures 1-2: 3, 32), a storage circuit including a storage unit (figure 7: 404) that stores a voltage based on an electric current from a power supply circuit (figure 7: 410), and a control unit that includes a first switch (figure 7: 407) and a second switch (figure 7: 406) that are connected in series between the power supply circuit and the storage unit and controls a connection between the power supply circuit and the storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 410; the switches 406 and 406 are connected in series with one another, and control the connection between the power supply circuit 410 and the storage unit 404), and an electric current source that includes a transistor having a drain part connected to the pixel and a gate part connected to the storage circuit and supplies the pixel with an electric current based on the voltage stored in the storage circuit (paragraphs 0156-0160, and figure 7: 402, 404; the transistor 402 is considered to be an electric current source, wherein the drain is connected to the storage unit 404, and supplies the pixel with an electric current on the column line), wherein the first switch is provided closer to the power supply circuit in comparison with the second switch between the power supply circuit and the storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 
In regard to claim 3, note Sony discloses that the control unit turns off the second switch prior to the first switch in case that the control unit disconnects the power supply circuit and the storage unit (paragraphs 0161, 0175, 0177, and figures 7-8: ΦA, ΦB, 406, 407; the first switch 407 is controlled by signal ΦA, and the second switch 406 is controlled by signal ΦB, wherein when disconnecting the power supply circuit 402 and the storage unit 404, signal ΦB is stopped prior to signal ΦA, in order to turn off the second switch 406 prior to switch 407).  
In regard to claim 5, note Sony discloses that the control unit turns off the second switch prior to the first switch in case that the control unit disconnects the power supply circuit and the storage unit (paragraphs 0161, 0175, 0177, and figures 7-8: ΦA, ΦB, 406, 407; the first switch 407 is controlled by signal ΦA, and the second switch 406 is controlled by signal ΦB, wherein when disconnecting the power supply circuit 402 and the storage unit 404, signal ΦB is stopped prior to signal ΦA, in order to turn off the second switch 406 prior to switch 407).
In regard to claim 6
In regard to claim 9, note Sony discloses an image-capturing apparatus comprising the image sensor according to claim 1 (paragraph 0056; the image sensor can be used within a camera).  
In regard to claim 10, note Sony discloses an electronic device, comprising a convertor that converts an analog signal into a digital signal (paragraph 0082), a storage circuit including a storage unit (figure 7: 404) that stores a voltage based on an electric current from a power supply circuit (figure 7: 410), and a control unit that includes a first switch (figure 7: 407) and a second switch (figure 7: 406) that are connected in series between the power supply circuit and the storage unit and controls a connection between the power supply circuit and the storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 410; the switches 406 and 406 are connected in series with one another, and control the connection between the power supply circuit 410 and the storage unit 404), and an electric current source that includes a transistor having a drain part connected to the convertor and a gate part connected to the storage circuit and supplies the convertor with an electric current based on the voltage stored in the storage circuit (paragraphs 0156-0160, and figure 7: 402, 404; the transistor 402 is considered to be an electric current source, wherein the drain is connected to the storage unit 404, and supplies the converter with an electric current on the column line), wherein the first switch is provided closer to the power supply circuit in comparison with the second switch between the power supply circuit and the storage unit (paragraphs 0156-0160, and figure 7: 404, 406, 407, 410; the first switch 407 is closer to the power supply circuit 410 than the second switch 406), and the drain part is connected to the gate part via the second switch (paragraphs 0156-0160, and figure 7: 402, 406; the 
In regard to claim 12, note Sony discloses the control unit turns off the second switch prior to the first switch in case that the control unit disconnects the power supply circuit and the storage unit (paragraphs 0161, 0175, 0177, and figures 7-8: ΦA, ΦB, 406, 407; the first switch 407 is controlled by signal ΦA, and the second switch 406 is controlled by signal ΦB, wherein when disconnecting the power supply circuit 402 and the storage unit 404, signal ΦB is stopped prior to signal ΦA, in order to turn off the second switch 406 prior to switch 407).
In regard to claim 14, note Sony discloses the control unit turns off the second switch prior to the first switch in case that the control unit disconnects the power supply circuit and the storage unit (paragraphs 0161, 0175, 0177, and figures 7-8: ΦA, ΦB, 406, 407; the first switch 407 is controlled by signal ΦA, and the second switch 406 is controlled by signal ΦB, wherein when disconnecting the power supply circuit 402 and the storage unit 404, signal ΦB is stopped prior to signal ΦA, in order to turn off the second switch 406 prior to switch 407).
In regard to claim 15, note Sony discloses that the drain part is connected to the power supply circuit via the first switch (paragraphs 0156-0160, and figure 7: 402, 407, 410; the drain of the transistor 402 is connected to the power supply circuit 410 through the first switch 407).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sony (JP 2006-186467), in view of Peng et al. (US Patent 9,270,906).
In regard to claim 7, note the primary reference of Sony discloses the use of an image sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that at least the photoelectric conversion unit of the pixel is provided on a first semiconductor substrate, and the storage circuit is provided on a second semiconductor substrate different from the first semiconductor substrate.
In analogous art, Peng discloses an image sensor in which at least the photoelectric conversion unit of the pixel is provided on a first semiconductor substrate (column 6, lines 8-33, and figure 4: 17), and the storage circuit is provided on a second semiconductor substrate different from the first semiconductor substrate (column 6, lines 8-33, column 6, line 60 – column 7, line 6, and figure 4: 44).  Peng teaches that the use of stacked semiconductor substrates in which at least the photoelectric conversion unit of the pixel is provided on a first semiconductor substrate, and the storage circuit is provided on a second semiconductor substrate different from the first semiconductor substrate is preferred in order to improve the capture rate of the image sensor (column 1, lines 18-30, and column 3, lines 18-21).  Therefore, it would have been obvious to 
In regard to claim 8, note Peng discloses that the first semiconductor substrate is stacked by the second semiconductor substrate (column 6, lines 8-33, and figure 4). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 8, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697